DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josefsson (US 7,920,022).
In regard to Claim 1:
	Josefsson discloses, in Figure 6, a glitch filter, comprising: 
an input stage (12c) configured to: 
receive an input signal (IN); and 
set a voltage level of an intermediary input node (N3) in accordance with a state of the input signal (IN); 
a switched capacitance filter (16c) including a switched capacitance (C2) and a filter capacitance (C3) and configured to: 
charge or discharge the switched capacitance (C2) based on the voltage level of the intermediary input node (N3 via 88c); and 
charge or discharge the filter capacitance (C3) based on a charge of the switched capacitance (C2 via 90c); 

set a state of an output signal (OUT) based on a charge of the filter capacitance (C3 connected to OUT); and 
a first reset stage (13c) configured to: 
at least partially filter a burst of glitches in the input signal (IN) from the output signal (OUT) by controlling the charge of the switched capacitance (13c connected to C2 via N3) based on the state of the input signal (IN) and the state of the output signal (OUT).
In regard to Claim 9:
	Josefsson discloses, in Figure 6, a system, comprising: 
a first circuit configured to send a first signal (not shown circuit that generates IN); 
a glitch filter including: 
an input stage (12c) configured to: 
receive the first signal (IN); and 
set a voltage level of an intermediary input node (N3) in accordance with a state of the first signal (IN); 
a switched capacitance filter (16c) including a switched capacitance (C2) and a filter capacitance (C3) and configured to: 
charge or discharge the switched capacitance (C2) based on the voltage level of the intermediary input node (N3 via 88c); and 
charge or discharge the filter capacitance (C3) based on a charge of the switched capacitance (C2 via 90c); 
an output stage (N2) configured to: 
set a state of a second signal (signal at N2) based on a charge of the filter capacitance (C3); and 
output the second signal (signal at N2 is outputted via OUT); and 

at least partially filter a burst of glitches in the first signal (IN) from the second signal (OUT) by controlling the charge of the switched capacitance (13c connected to C2 via N3) based on the state of the first signal (IN) and the state of the second signal (OUT); and a second circuit configured to receive the second signal (not shown circuit receiving the output signal OUT).
In regard to Claim 17:
	Josefsson discloses, in Figure 6, a method, comprising: 
receiving, by an input stage (12c), an input signal (IN); 
setting, by the input stage (12c), a voltage level of an intermediary input node (N3) in accordance with a state of the input signal (IN); 
charging or discharging, by a switched capacitance filter (16c), a switched capacitance (C2) based on the voltage level of the intermediary input node (N3 via 88c); 
charging or discharging, by the switched capacitance filter (16c), a filter capacitance (C2) based on a charge of the switched capacitance (C2 via 90c); 
setting, by an output stage (N2), a state of an output signal (OUT) based on the charge of the filter capacitance (C3); and 
at least partially filtering, by a first reset stage (13c), a burst of glitches in the input signal (IN) from the output signal (OUT) by controlling the charge of the switched capacitance (13c connected to C2 via N3) based on the state of the input signal (IN) and the state of the output signal (OUT).
In regard to Claim 18:
	Josefsson discloses, in Figure 6, the method of claim 17, comprising: 
at least partially filtering the burst of glitches in the input signal (IN) from the output signal (OUT) by controlling the charge of the filter capacitance (13c connected to C3 via N3 and C2) based on the state of the input signal (IN) and the state of the output signal (OUT).
Allowable Subject Matter
Claims 2-8, 10-16, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (US 2019/0229709), Figure 2
Wantanabe (US 2011/0279148), Figure 1
Krone (US 6,118,399), Figure 4
Temes et al. (US 5,689,201), Figure 3A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JOHN W POOS/Primary Examiner, Art Unit 2896